Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to authorizing a transaction.
Group II, claims 15-20, drawn to conducting multiple transactions using different systems.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Both Group I and Group II are directed to the corresponding technical feature of mobile device comprising transaction module and disbursement module and updating a balance associated with the transaction. 
However, this technical feature is old and well known in the art as seen in Hoffman et al (US 20140379583 Al)  (A smart card transaction allows a consumer to load value onto a smart card and to make purchases using a smart card with a mobile telephone handset over the telecommunications network, (¶¶ [0007], [0041], [0042], [0048], [0049] [0051]- [0057])) and does not constitute a “special” technical feature that contributes over the prior art that is necessary to establish unity of invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

Note: A telephone communication was not made because the requirement for this restriction is complex and the Examiner knows from past experience that an election will not be made by telephone (see MPEP section 812.01)
A telephone call was made to Frank Johnson, on April 21, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685